number release date internal_revenue_service index number r --------------------------------------------- ---------------------------- ------------------------------ ---------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------- id no ------------- telephone number --------------------- refer reply to cc psi b06 plr-168537-02 date date re request for private_letter_ruling regarding normalization re request for private_letter_ruling regarding normalization parent ----------------------------------------------------------------------------------------------- ----------------------------- --------------------------------------------- --------------------- --------------------------------------------------------------------------- --------------------------------------------------------------- -------------------------- ------------------------- -------------------------------- ------------ ----------------------- --------------------------- ---------------------------- ------------------ ------------------ ---------------------- ------------------- taxpayer state act a b c d e f g h i j k x dear -------------- information submitted on behalf of taxpayer for a determination as to the normalization requirements under former sec_46 of the internal_revenue_code e of the tax_reform_act_of_1986 vol c b the act and accelerated_depreciation under former sec_167 and sec_168 and sec_168 for the accumulated deferred investment_tax_credit aditc excess deferred federal income taxes edfit and accumulated deferred federal income taxes adfit associated with certain generation assets that were sold by taxpayer an adverse conference was held date this letter responds to a letter dated date and supplemental taxpayer represents that the facts are as follows taxpayer is engaged as a public_utility in the generation transmission taxpayer elected under former code sec_46 to amortize its aditc in plr-168537-02 facts distribution and sale of electricity to customers in state taxpayer is subject_to the regulatory jurisdiction of a with regards to its terms and conditions of service including the rates it can charge for the provision of service taxpayer is a member_of_an_affiliated_group headed by parent and files a consolidated federal_income_tax return with parent reduction of the tax expense component of its cost of service no faster than ratably and its regulated rate base is not reduced by its aditc balance taxpayer also uses a normalization method_of_accounting for purposes of claiming accelerated_depreciation with respect to public_utility_property in accordance with former sec_167 and sec_168 and with sec_168 moreover taxpayer has normalized its edfit in accordance with e of the act and revproc_88_12 1988_1_cb_637 customers in state must be given the opportunity to purchase electricity from electric power suppliers of their choosing and that to implement retail choice each utility must unbundled its rates so as to provide separate charges on its bills to customers for its generation services for its transmission and distribution services and for other discrete services it provides to customers however electric utilities’ transmission and distribution services were not deregulated under the act and the taxpayer’s rates for these services continue to be subject_to cost of service regulation by a the act recognized that the movement to a competitive market for electric generation would leave utilities in state with stranded costs ie generation-related and other supply- related costs that traditionally would have been recoverable in a regulated environment but that might no longer be recoverable after deregulation when the utilities’ rates for electric generation must be set at levels competitive with the rates charged by other generation suppliers not burdened with similar costs in b state enacted act act provided that effective c all retail electric the act authorized a to permit each public_utility the opportunity to recovery its stranded costs including generation plant stranded costs and stranded costs related to the buydown or buyout of long-term power purchase contracts with non-utility generators on d a issued an order to taxpayer authorizing the issuance and sale of up to dollar_figurex aggregate principal_amount of transition bonds to securitize the recovery_of a portion of subsidiary’s bondable stranded costs repayment of the bonds is accomplished through the imposition of a usage-based non-bypassable transition bond charge tbc that the taxpayer may collect from all of its customers throughout a limited period determined by a plr-168537-02 in e taxpayer entered into purchase agreements to sell its interests in nuclear generation facilities on f a approved the sale of the interests in the nuclear facilities however due to regulatory delays associated with the sale of nuclear facilities on g the purchase agreements were amended with the buyers becoming responsible for the operating costs and risk of loss with respect to the nuclear facilities in return the buyers received of the output associated with the nuclear facilities on h taxpayer closed the sale of the nuclear facilities taxpayer has reflected the deferred tax_attributes associated with the nuclear facilities on its regulatory books of account as follows aditc dollar_figurei edfit dollar_figurej and adfit dollar_figurek as of c a has provided in its order of f that it will reduce taxpayer’s stranded costs associated with the nuclear facilities by the adfit the edfit and the adfit and directing taxpayer to file for a letter_ruling with the irs regarding the treatment of the federal tax benefits associated with the divested assets with final_determination of net_proceeds and stranded costs to await the outcome of the ruling rulings requested taxpayer requests the internal_revenue_service to rule on four issues do the nuclear facilities cease to be public_utility_property with respect to taxpayer on date c date g or date h whether taxpayer will violate the requirements of the depreciation normalization rules set forth in former code sec_167 and code sec_168 if it decreases the stranded cost of the nuclear facilities by the adfit associated with such interest thereby flowing the adfit through to taxpayer’s ratepayers whether taxpayer will violate the requirements of the depreciation normalization rules set forth in section e of the tax_reform_act_of_1986 tra if it decreases the stranded costs of the nuclear facilities by the edfit associated with such interest thereby flowing the edfit through to taxpayer’s ratepayers whether taxpayer will violate the requirements of the investment_tax_credit normalization rules set forth in former code sec_46 if it decreases the stranded costs of the nuclear facilities by the aditc associated with such interest thereby flowing the aditc through to taxpayer’s ratepayers with respect to the three normalization issues the first determination involves the plr-168537-02 law and analysis with respect to the date the nuclear facilities cease to be public_utility_property with respect to taxpayer taxpayer states the as of c when the act was effective the nuclear facilities were operating under a order of a providing that while the nuclear facilities were used to provide basic generation service the price for such output would be set on a rate base rate of return basis on date g taxpayer states it effectively removed the nuclear facilities from its regulatory books of account as providers of basic generation service and as a result no longer provided power associated with the nuclear facilities based upon a rate of return basis pursuant to section dollar_figure of revproc_2006_1 irb the service ordinarily will not rule on matters that are significantly factual the issue of the date property ceases to be public_utility_property is at least in part a question of who is the owner and who bears the burdens and benefits of ownership therefore we decline to rule on this question proper normalization treatment by taxpayer an elector under former sec_46 of its aditc relating to sales of its generating assets elector may flow through the investment_tax_credit to cost of service however former sec_46 provides that no investment_tax_credit is available if the taxpayer's cost of service for ratemaking purposes or in its regulated books of account is reduced by more than a ratable portion of the credit determined under former sec_46 and allowable by sec_38 also under former sec_46 no investment_tax_credit is available if the base to which the taxpayer's rate of return for ratemaking purposes is applied is reduced by reason of any portion of the credit determined under former sec_46 and allowable by sec_38 sec_1_46-6 provides that the cost of service or rate base is also considered to have been reduced by reason of all or a portion of a credit if such reduction is made in an indirect manner in determining whether a ratemaking decision is intended to achieve this effect consideration is given to all the relevant facts and circumstances of each case including but not limited to the record of the proceeding the regulatory body’s orders and opinions including any dissenting views and the anticipated effect of the ratemaking decision on the company’s revenues in comparison to a direct reduction to cost of service or rate base by reason of the investment tax_credits available to the regulated company under former sec_46 the period of time used in computing depreciation expense for purposes of reflecting operating results in the taxpayer's regulated books of account shall be used under sec_1_46-6 of the income_tax regulations ratable for purposes of former sec_46 provides that for purposes of determining ratable portions former sec_46 provides an election for ratable flow through under which an plr-168537-02 former sec_46 is determined by considering the period of time actually used in computing the taxpayer's regulated depreciation expense for the property for which a credit is allowed regulated depreciation expense is the depreciation expense for the property used by a regulatory body for purposes of establishing the taxpayer's cost of service for ratemaking purposes such period of time shall be expressed in units of years or shorter periods units of production or machine hours and shall be determined in accordance with the individual useful_life or composite or other group asset account system actually used in computing the taxpayer's regulated depreciation expense a method of reducing is ratable if the amount to reduce cost of service is allocated ratably in proportion to the number of such units thus for example assume that the regulated depreciation expense is computed under the straight_line method by applying a composite annual percentage rate to original cost as defined for purposes of computing regulated depreciation expense if cost of service is reduced annually by an amount computed by applying a composite annual percentage rate to the amount of the credit cost of service is reduced by a ratable portion if such composite annual percentage rate were revised for purposes of computing depreciation expense beginning with a particular accounting_period the computation of ratable portion must also be revised beginning with such period a composite annual percentage rate is determined solely by reference to the period of time actually used by the taxpayer in computing its regulated depreciation expense without reduction for salvage or other items such as over and under accruals cost of service for ratemaking is reduced by more than a ratable portion of the investment_tax_credit depends upon correlating the credit with the regulatory depreciable useful_life actually used for the property that generated the credit that the correlation must remain constant and current is illustrated by the requirement that the ratable portion must be adjusted to reflect correspondingly any revision to the composite annual percentage rate applied for purposes of computing regulated depreciation expense for computing the regulated depreciation expense there could no longer be any correlation between the property and the credit in that event the requirements of former sec_46 are violated if any portion of the credit is used to reduce the taxpayer's cost of service result the asset for which regulated depreciation expense is computed is no longer available consequently no portion of the related unamortized aditc remaining at the date of sale may be returned to ratepayers by amortizing those aditc amounts over the period taxpayer recovers stranded costs from its ratepayers or by decreasing the net_loss from the sale of the nuclear facilities by those aditc amounts the method prescribed by sec_1_46-6 for determining whether the taxpayer's should the property for which the aditc is allowed become no longer available in this case taxpayer has sold the assets that generated the aditc and as a the second determination involves the proper normalization treatment by under sec_168 if the amount allowable as a deduction under sec_168 in order to use a normalization method_of_accounting sec_168 requires sec_168 provides that the depreciation deduction determined under plr-168537-02 taxpayer of its adfit and edfit relating to the sale of its nuclear facilities sec_168 shall not apply to any public_utility_property within the meaning of sec_168 if the taxpayer does not use a normalization method_of_accounting the taxpayer in computing its tax expense for establishing its cost of service for ratemaking purposes and reflecting operating results in its regulated books of account to use a method_of_depreciation with respect to public_utility_property that is the same as and a depreciation period for such property that is not shorter than the method and period used to compute its depreciation expense for such purposes differs from the amount that would be allowable as a deduction under sec_167 using the method period first and last year convention and salvage_value used to compute regulated tax expense under sec_168 the taxpayer must make adjustments to a reserve to reflect the deferral of taxes resulting from such difference will not be satisfied is if the taxpayer for ratemaking purposes uses a procedure or adjustment which is inconsistent with such requirements under sec_168 such inconsistent procedures and adjustments include the use of an estimate or projection of the taxpayer's tax expense depreciation expense or reserve for deferred taxes under sec_168 unless such estimate or projection is also used for ratemaking purposes with respect to all three of these items and with respect to the rate base accelerated methods for depreciation if they used a normalization method_of_accounting a normalization method_of_accounting was defined in former sec_167 in a manner consistent with that found in sec_168 sec_1_167_l_-1 provides that the normalization requirements for public_utility_property pertain only to the deferral of federal_income_tax liability resulting from the use of an accelerated method_of_depreciation for computing the allowance for depreciation under sec_167 and the use of straight-line_depreciation for computing tax expense and depreciation expense for purposes of establishing cost of services and for reflecting operating results in regulated books of account these regulations do not pertain to other book-tax timing differences with respect to state income taxes f i c a taxes construction costs or any other taxes and items property should reflect the total amount of the deferral of federal_income_tax liability sec_168 provides that one way the requirements of sec_168 sec_1_167_l_-1 provides that the reserve established for public_utility former sec_167 generally provided that public_utilities were entitled to use section e of the act provides another way in which a normalization method plr-168537-02 resulting from the taxpayer's use of different depreciation methods for tax and ratemaking purposes sec_1_167_l_-1 provides that the amount of federal_income_tax liability deferred as a result of the use of different depreciation methods for tax and ratemaking purposes is the excess computed without regard to credits of the amount the tax_liability would have been had the depreciation method for ratemaking purposes been used over the amount of the actual tax_liability this amount shall be taken into account for the taxable_year in which the different methods of depreciation are used sec_1_167_l_-1 provides that the taxpayer must credit this amount of deferred taxes to a reserve for deferred taxes a depreciation_reserve or other reserve_account this regulation further provides that the aggregate amount allocable to deferred taxes shall not be reduced except to reflect the amount for any taxable_year by which federal income taxes are greater by reason of the prior use of different methods of depreciation under sec_1_167_l_-1 or to reflect asset retirements or the expiration of the period of depreciation used in determining the allowance for depreciation under sec_167 of accounting is not being used for public_utility_property shall not be treated as being used with respect to any public_utility_property for purposes of sec_167 or sec_168 if the taxpayer in computing its cost of service for ratemaking purposes and reflecting operating results in its regulated books of account reduces the excess_tax_reserve more rapidly or to a greater extent than this reserve would be reduced under the average rate assumption method aram excess of i the reserve for deferred taxes as described in former sec_167 or sec_168 as in effect on the day before the date of the enactment of the act over ii the amount that would be the balance in this reserve if the amount of the reserve were determined by assuming that the corporate rate reductions provided in the act were in effect for all prior periods under this method aram is the method under which the excess in the reserve for deferred taxes is reduced over the remaining lives of the property as used in its regulated books of account that gave rise to the reserve for deferred taxes under the section e of the act provides that a normalization method_of_accounting section e b of the act defines the aram and explains the calculations the term excess_tax_reserve is defined in e a of the act as the plr-168537-02 aram if timing differences for the property reverse the amount of the adjustment to the reserve for the deferred taxes is calculated by multiplying i the ratio of the aggregate deferred taxes for the property to the aggregate timing differences for the property as of the beginning of the period in question by ii the amount of the timing differences that reverse during this period revproc_88_12 1988_1_cb_637 provides further guidance as to the application of the aram to the excess_tax_reserve section dollar_figure of revproc_88_12 provides that under the aram excess tax_reserves pertaining to a particular vintage or vintage_account are not flowed through to ratepayers until such time as the timing differences in the particular vintage_account reverse moreover it is a violation of e of the act for taxpayers to adopt any accounting treatment that directly or indirectly circumvents the rule set forth in the previous sentence section dollar_figure also provides that e of the act does not modify the normalization requirements of former sec_167 or of sec_168 sec_3 and dollar_figure of revproc_88_12 provide that a taxpayer who lacks for a public_utility to use accelerated_depreciation in determining its federal sufficient vintage_account data necessary to apply the aram can use the reverse south georgia method in general a taxpayer uses that method if it a computes the excess_tax_reserve on all public_utility_property included in the plant account on the basis of the weighted average life or composite rate used to compute depreciation for regulatory purposes and b reduces the excess_tax_reserve ratably over the remaining regulatory life of the property income_tax_liability e of the act requires that normalization_accounting be used to reduce the excess_tax_reserve in calculating the rates to be charged the utility's customers and in maintaining the regulated books of account under e of the act the immediate flow through of the excess_tax_reserve to the utility's customers is prohibited instead the excess_tax_reserve is to be reduced and flowed through to cost of service no more rapidly that this reserve would be reduced under the aram or where appropriate the reverse south georgia method reduced and flowed through to the utility's customers in setting rates it does not require the utility to flow through the excess_tax_reserve to its customers but permits the utility to do so provided the reduction to cost of service is not more rapidly than would be under the aram thus e of the act imposes a limitation on when the excess_tax_reserve may be returned to the utility's customers in the form of reduced rates section e of the act limits the rate at which the excess_tax_reserve may be in the present case taxpayer has sold the aforementioned public_utility_property plr-168537-02 retirements of public_utility_property subject_to the normalization requirements of sec_168 are reflected in adjustments to taxpayer's deferred tax reserve as well as its excess_tax_reserve see sec_1_167_l_-1 and revproc_88_12 c b pincite as a result of the sale these reserves cease to exist a violation of the depreciation normalization rules will occur if there is any return to ratepayers after the sale date of the unamortized adfit or edfit attributable to accelerated_depreciation on public_utility_property that is sold further both aram and the reverse south georgia method rely on mechanisms requiring a regulatory life once the asset is sold the regulatory life ceases to exist hence in each of the three normalization rulings requested by taxpayer there conclusions would be a normalization violation if the remaining unamortized aditc edfit and adfit balances or a proportionate part thereof existing at the date of sale are returned to ratepayers by amortizing those amounts over the period taxpayer recovers stranded costs from its ratepayers or by decreasing the net_loss from the sale of the nuclear generating assets by those amounts because taxpayer has sold the assets that generated the aditc the asset for which regulated depreciation expense is computed is no longer available consequently no portion of the related unamortized aditc remaining at the date of sale may be returned to ratepayers by amortizing those aditc amounts over the period taxpayer recovers stranded costs from its ratepayers or by decreasing the net_loss from the sale of the nuclear generating assets by those aditc amounts additionally the unamortized adfit and edfit associated with the sold generating assets ceases to exist at the date of sale consequently a violation of the depreciation normalization rules will occur if there is any return to ratepayers after the sale date of those unamortized edfit and adfit amounts attributable to accelerated_depreciation on public_utility_property ceased to be public_utility_property due to the factual nature of the inquiry the service declines to rule on the effective date the nuclear generating assets plr-168537-02 this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent sincerely in accordance with the power_of_attorney we are sending a copy of this letter to taxpayer’s authorized representatives we are also sending a copy of this letter to the industry director natural_resources and construction lm nrc enclosures copy copy for return charles b ramsey chief branch office of associate chief_counsel passthroughs and special industries
